Per Curiam.

By the sixth section of the act relative to gaols, (sess. 36. c. 69. 1 N. R. L. 429.) it is made the duty of the sheriff to take a bond in the penalty of double the sum for which the person is confined ; and the seventh section makers the bond assignable to the plaintiff in the execution, and declares that, upon obtaining judgment thereon, he shall recover the amount due in the original action, together with the interest and costs accrued thereon, It does not appear from any part of the proceedings, or proofs in this case, what the original debt was; but the judgment was correctly entered for the penalty. The plaintiff cannot have execution for more than the original debt, with interest and costs.
Judgment affirmed.